ORDER

PER CURIAM.
AND NOW, this 5th day of January, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 19, 2005, it is hereby
ORDERED that MARGOT S. JONES be and she is SUSPENDED from the Bar of this Commonwealth for a period of two years, and she shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Former Justice Nigro did not participate in this matter.